Citation Nr: 1041168	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-11 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a left knee 
disability, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right shoulder 
disability (also claimed as bilateral arm arthritis) and if so, 
whether the reopened claim should be granted.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right ankle 
disability and if so, whether the reopened claim should be 
granted.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for obstructive 
sleep apnea and if so, whether the reopened claim should be 
granted.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of September 2004 and November 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the September 2004 decision, the RO 
continued the Veteran's 10 percent evaluations for his right and 
left knee disabilities, and denied reopening of the claims for 
service connection for a right shoulder disability, a right ankle 
disability and obstructive sleep apnea.  In the November 2008 
rating decision, the Veteran was denied service connection for 
hepatitis C.

The Board must determine on its own whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a right shoulder disability, a right ankle 
disability and obstructive sleep apnea.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for a right ankle 
disability, secondary to the Veteran's service-connected left 
ankle disability (See March 2005 notice of disagreement and April 
2006 VA Form 9) has been raised by the record, but has not been 
adjudicated by the agency of original jurisdiction (AOJ).  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.

The issues of entitlement to an increased disability rating for a 
right knee disability, entitlement to an increased disability 
rating for a left knee disability, the reopened claim for 
entitlement to service connection for a right shoulder 
disability, and the reopened claim for entitlement to service 
connection for obstructive sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in June 1993, the RO denied 
the Veteran's claims for service connection for a right ankle 
disability and a right shoulder disability.

2.  In an unappealed decision issued in October 2001, the RO 
denied the Veteran's claim for service connection for obstructive 
sleep apnea.

3.  The evidence associated with the claims file subsequent to 
the June 1993 denial includes evidence that relates to an 
unestablished fact necessary to substantiate the clam for service 
connection for a right shoulder disability, is not cumulative or 
redundant of the evidence previously of record and is sufficient 
to raise a reasonable possibility of substantiating the claim for 
service connection for a right shoulder disability.

4.  The evidence associated with the claims file subsequent to 
the June 1993 denial is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a reasonable 
possibility of substantiating the claim for service connection 
for a right ankle disability.

5.  The evidence associated with the claims file subsequent to 
the October 2001 denial includes evidence that relates to an 
unestablished fact necessary to substantiate the clam for service 
connection for obstructive sleep apnea, is not cumulative or 
redundant of the evidence previously of record and is sufficient 
to raise a reasonable possibility of substantiating the claim for 
service connection for obstructive sleep apnea.

6.  Hepatitis C was not present in service or until years 
thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a right ankle 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for obstructive sleep apnea.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  Hepatitis C was not incurred or aggravated during active 
duty.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The Board has determined that new and material evidence has been 
submitted to reopen the claims for service connection for a right 
shoulder disability and obstructive sleep apnea.  Therefore, no 
further notice or development is needed to assist the Veteran in 
substantiating this aspect of his claims.  The VCAA is not 
applicable where further assistance would not aid the appellant 
in substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  Id. 

In an April 2004 letter, issued prior to the initial adjudication 
of the claim to reopen for service connection for a right ankle 
disability, and in a September 2007 letter, issued prior to the 
initial adjudication of the claim for service connection for 
hepatitis C, the agency of original jurisdiction notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection and of the evidence required under Kent, 
supra, regarding new and material evidence to reopen a previously 
denied claim.  The April 2004 letter specifically told him of the 
reasons for the Board's 1993 denial.  

The letters satisfied the second and third elements of the duty 
to notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The Veteran has substantiated his status as a Veteran.  With 
regard to the claim for service connection for hepatitis C, he 
was notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claim, in 
the September 2007 letter.

With regard to the reopened claim for service connection for a 
right ankle disability, the second and third elements of Dingess 
notice are satisfied by the April 2004 letter.  However, the 
Veteran did not receive notice about the evidence needed to 
establish a disability rating or notice regarding an effective 
date.  Since the claim is being denied, no rating is being given 
and no effective date is being set.  The failure to provide 
notice on the effective date and rating elements of the claim is 
harmless.  Smith v. Shinseki, No. 08-1667, 2010 WL 3222811 (Vet. 
App. Aug. 17, 2010).
The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment and VA and private treatment records 
and records of VA examinations.  In addition, the Veteran was 
provided a VA examination for his hepatitis C in October 2008.  

The Veteran has not been afforded a VA examination with regard to 
his claim to reopen for service connection for a right ankle 
disability.  An examination is not required prior to reopening 
the finally denied claim.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements and the appeal is ready to be 
considered on the merits.

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).

Right Shoulder Disability

The Veteran originally filed a claim for service connection for a 
right shoulder disability (both shoulders) in August 1992.  In 
June 1993, the RO issued a denial of the Veteran's claim, based 
on a finding that no right shoulder disability was shown in 
service medical records or on VA examination.  See June 1993 
denial.  The Veteran did not file an appeal and the decision 
became final.  The appellant's current claim to reopen was 
received in March 2004.

At the time of the June 1993 denial, the evidence of record 
included service treatment records which were negative for any 
evidence of a right shoulder disability.  The evidence also 
included the report of a December 1992 VA examination, conducted 
after the Veteran's discharge in August 1992, during which the 
Veteran's right shoulder was not discussed or examined.  There 
were also no X-rays of the right shoulder taken at that time.

The medical evidence added to the record since the June 1993 
denial includes VA outpatient treatment records from the VA 
Medical Center in Columbia, South Carolina (Columbia VA) dated 
from March 1997 to January 2001, treatment records from Moncrief 
Army Community Hospital dated from 1997 to 2004, showing 
treatment for a right shoulder condition and an April 2004 
statement from A.G., MD, indicating that the Veteran had X-ray 
documented degenerative joint disease of his right 
acromioclavicular joint and MRI documented mild bursitis of his 
right subdeltoid and subacromial bursa, which caused an 
impingement syndrome of the right shoulder and right shoulder 
pain.

As the prior denial was premised on the absence of evidence of a 
right shoulder disability, the subsequently received evidence 
showing a current disability relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran has a 
current right shoulder disability.  Moreover, the new evidence of 
a diagnosed right shoulder disability, in conjunction with the 
Veteran's reports of right shoulder pain in service and a 
continuity of symptoms since, is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  It is not cumulative.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for a right shoulder disability is reopened.

Right Ankle Disability

The Veteran originally filed a claim for service connection for a 
right ankle disability in August 1992.  In June 1993, the RO 
issued a denial of the Veteran's claim, based on a finding that 
the Veteran's pre-existing right ankle disability was not shown 
to have been aggravated during service.  See June 1993 denial.  
The Veteran did not file an appeal and the decision became final.  
The appellant's current claim to reopen was received in March 
2004.

At the time of the June 1993 denial, the evidence of record 
included service treatment records which show that during 
treatment for a right ankle sprain in 1978, the Veteran gave a 
history of having a right ankle sprain since high school.  X-rays 
at that time were within normal limits and the Veteran was 
diagnosed with a recurrent right ankle sprain.  The evidence also 
included the report of a December 1992 VA examination, conducted 
after the Veteran's discharge in August 1992, during which the 
Veteran complained of left ankle pain, related to an in-service 
injury, but his right ankle was not discussed or examined.  
The medical evidence added to the record since the June 1993 
denial includes VA outpatient treatment records from the Columbia 
VA dated from November 1996 to May 2009 and treatment records 
from Moncrief Army Community Hospital dated from 1997 to 2004 
showing treatment for complaints of right ankle pain and 
decreased mobility of the right ankle due to an injury to his 
lateral ankle ligaments.  The Veteran also reported during this 
treatment that his right ankle pain started in April 2004 after 
an extended drive from Cola to Miami, Florida.  The evidence does 
not indicate that the Veteran's right ankle condition was caused 
or aggravated during active military service.  Therefore, while 
new, this evidence of post-service treatment for a right ankle 
condition is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the Veteran has a right ankle disability that was incurred 
or aggravated during active military service.  Accordingly, it is 
not new and material.

The record also includes statements from the Veteran indicating 
that his right ankle has become weak and painful as a result of 
him putting more pressure on his right foot to compensate for his 
service-connected left ankle condition.  See March 2005 notice of 
disagreement and April 2006 VA Form 9.  While new, these 
statements are not material because although they relate to an 
unestablished fact necessary to substantiate the Veteran's claim, 
i.e., whether the Veteran's pre-existing right ankle disability 
was aggravated beyond the normal progression of the disease; they 
do not raise a reasonable possibility of substantiating the claim 
by showing that the Veteran's pre-existing right ankle disability 
was aggravated in service.  Therefore, the Veteran's statements 
are not new and material.  

Accordingly, the Board concludes that new and material evidence 
has not been presented to reopen this claim.  The preponderance 
of the evidence is against reopening the claim, and reasonable 
doubt does not arise.  38 U.S.C.A. § 5107(b).

Obstructive Sleep Apnea

The Veteran originally filed a claim for service connection for 
sleep apnea in February 1998.  In November 1998, the RO found 
that the Veteran's claim was not well grounded because there was 
no evidence of any nexus between complaints in service and the 
diagnosis of sleep apnea five years after separation from 
service.  See November 1998 denial.  In October 2001, the RO 
issued a denial of the Veteran's claim, based on a finding that 
there was no evidence that the Veteran's current disability was 
related to a chronic disability in service.  See October 2001 
denial.  The Veteran did not file an appeal and the decision 
became final.  The appellant's current claim to reopen was 
received in March 2004.

At the time of the October 2001 denial, the evidence of record 
included service treatment records which showed that the Veteran 
complained of having trouble sleeping during his last two general 
examinations within a year of his retirement.  The Veteran 
indicated that thinking about his job was the cause of his 
sleeping problems.  The evidence also included outpatient 
treatment records from the Columbia VA dated from November 1996 
to October 1997 which included the report from an April 1997 
pulmonary sleep study (polysomnography report) showing that the 
Veteran was diagnosed with obstructive sleep apnea.

The medical evidence added to the record since the October 2001 
denial includes outpatient treatment records from the Columbia VA 
dated from June 2004 to May 2009, showing that the Veteran 
continues to carry a diagnosis of obstructive sleep apnea.  The 
evidence also includes the report of March 2008 and August 2008 
VA examinations, during which the Veteran reported initially 
being diagnosed with obstructive sleep apnea in 1994 or 1996 
after his discharge from the military, during evaluation for 
persistent fatigue and daytime hypersomnolence.  He also reported 
weight gain and night sweats.  On physical examination, the 
examiner noted that Veteran had a neck size of 18 1/2 inches.  He 
was treating his condition with a CPAP machine.  The August 2008 
VA examiner concluded that the etiology of the Veteran's fatigue 
and insomnia was myriad and could be related to physical activity 
and some underlying mood disorder.  He also noted that the 
Veteran's body habitus, particularly his neck size of 18 1/2 inches 
correlated highly with the presence of obstructive sleep apnea.  
In summary, he opined that it was "impossible to say, without 
any high degree of certainty, whether the [V]eteran's report of 
fatigue and sleep disturbance during military service [was] 
related to his recent diagnosis of obstructive sleep apnea.  The 
Board finds that due to the inconclusive nature of the VA 
examiner's opinion, it is inadequate for evaluation purposes.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
that are speculative, general, or inconclusive in nature cannot 
support a claim).  Accordingly, the Board finds that his opinion 
lacks probative value.  The current evidence of record also 
includes a June 2007 statement from Dr. T.M., the Veteran's 
private physician.  Dr. T.M. stated that a review of the 
Veteran's service treatment records showed that the Veteran had 
complained of poor sleep quality and daytime sleepiness at 
several office visits and therefore, he opined that "it is 
possible that [the Veteran] was developing sleep apnea during his 
time in the military."  

As the prior denial was premised on the absence of evidence that 
the Veteran's current diagnosis of obstructive sleep apnea is 
related to a chronic disability in service, the subsequently 
received evidence showing that the Veteran's currently 
demonstrated obstructive sleep apnea may have developed during 
his active military service relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran has 
current obstructive sleep apnea related to his active military 
service.  Moreover, the new evidence of a relationship between 
the Veteran's currently demonstrated obstructive sleep apnea and 
his active military service is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  It is not cumulative.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for obstructive sleep apnea is reopened.

Service Connection for Hepatitis C

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that his currently demonstrated hepatitis C 
was contracted during his active military service.  Specifically, 
he claims that he had elevated liver function tests during 
service, which were indicative of development of hepatitis.  See 
June 2009 notice of disagreement.  The Veteran also contends that 
he was put at risk for hepatitis in service through promiscuous 
sexual activity, receiving vaccinations with unsterilized jet air 
guns and receiving haircuts with unsterilized hair cutting 
equipment.  See December 2009 statement.

Service treatment records are negative for any complaints, 
treatment or diagnosis for hepatitis C and the Veteran does not 
contend that he was treated during service for the disease.  In 
this regard, the Board notes that service treatment records show 
elevated liver function tests in 1988 and 1989, and a barium 
enema in 1991 that was positive for diverticulosis.  However, the 
Board notes that laboratory test results are not, in and of 
themselves, disabilities.  Cf. 61 Fed. Reg. 20440, 20445 (May 7, 
1996) (supplementary information preceding revisions to criteria 
for evaluating endocrine system indicates that hyperlipidemia, 
elevated triglycerides, and elevated cholesterol "are actually 
laboratory test results, and are not, in and of themselves, 
disabilities").  

The Veteran reported during VA examinations in March 2008 and 
October 2008 that he initially tested positive for hepatitis C in 
2004 or 2005, when applying for life insurance and that further 
testing at the VA Medical Center also showed that he was positive 
for hepatitis C.  The medical evidence of record reflects that 
the Veteran had abnormal liver function tests in October 2004, 
but he was actually diagnosed with hepatitis C in 2005.  See 
Outpatient treatment records from the Columbia VA.

However, the Veteran argues that although the disease was not 
manifest until 2005, since he incurred some of the risk factors 
for hepatitis C during his active military service, the disease 
was incurred at that time.  

The Veteran is competent to report that he engaged in promiscuous 
sexual activity during service, that he received haircuts with 
unsterilized hair cutting equipment, and that he received 
inoculations during service.  Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (lay person is competent to testify of the observable 
series of events leading to an injury).  This constitutes 
competent evidence that these events 
occurred and raises a possibility that the Veteran became 
infected with hepatitis C during service.  But merely because one 
or more of the risk factors occurred does not mean that the 
Veteran's current hepatitis C should be service-connected.  There 
must be competent medical evidence linking the current disability 
with a disease, injury or event during service.

In a June 2007 statement, T.M., the Veteran's private physician 
stated that a review of the Veteran's service treatment records 
show documentation of mildly elevated liver enzymes without a 
diagnosis.  He stated further that elevated liver enzymes is a 
laboratory finding seen in a patient that has hepatitis and 
therefore, opined that "it is possible that the Veteran 
developed hepatitis C while in the military."  However, T.M. 
failed to discuss any other risk factors.  Furthermore, his 
opinion was not sufficiently definitive to link the Veteran's 
hepatitis C to service.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).  Accordingly, the 
Board finds that his opinion lacks probative value.  

The Veteran was afforded a VA examination for his hepatitis C in 
March 2008.  The examiner, after reviewing all the records in the 
Veteran's claims file, noted the Veteran's reports of being 
initially diagnosed with hepatitis C in 2004, during a life 
insurance medical examination, and being diagnosed by biopsy with 
hepatitis C during further testing at the Columbia VA.  He also 
reported that he started a program for treatment of his hepatitis 
C at the VA, which he responded positively to for a period of 
time, but that the virus eventually accelerated and the 
medications were discontinued.  The examiner noted the Veteran's 
reports of having illicit sexual encounters with prostitutes in 
Korea and being subjected to mass air gun inoculations in 
service.  The March 2008 examiner also noted that the Veteran had 
a past medical history of treatment for sexually transmitted 
diseases, including genital warts in June 1974 and GC and 
recurrent epididymitis in 1973 and 1978.  The examiner failed to 
give an opinion regarding the etiology of the Veteran's disease.  

Consequently, he was also afforded another VA examination in 
August 2008.  The examiner, after reviewing all the records in 
the Veteran's claims file, noted the Veteran's reports of being 
initially diagnosed with hepatitis C in 2005, during a life 
insurance medical examination, and later being diagnosed with 
chronic hepatitis with cirrhosis and steatosis by liver biopsy at 
the Dorn VA Medical Center.  The Veteran denied blood 
transfusions, having tattoos or using illicit intravenous drugs.  
However, he did report having illicit sexual encounters with 
prostitutes in Korea and on examination in March 2008, the 
Veteran claimed that he was subjected to mass air gun inoculation 
in service.  The August 2008 VA examiner also failed to give an 
opinion regarding the etiology of the Veteran's disease.  

In an October 2008 addendum, another VA examiner reiterated the 
Veteran's reported medical history related to his diagnosis of 
hepatitis and also noted that VA outpatient treatment records 
showed that from November 1996 to February 2004, the Veteran had 
eleven liver function tests, which were all within normal limits, 
and that the first abnormal liver function test result was 
obtained in October 2004.  The examiner noted further that 
approximately half of patients who contract hepatitis C have no 
obvious risk factors for the condition and he believed that it 
was improbable that if the Veteran contracted hepatitis C while 
serving in the military that he would have had normal liver 
function tests for eight years.  In conclusion, he opined that it 
is less likely than not that the Veteran's hepatitis C infection 
developed during his military service and it is more likely than 
not that the Veteran became infected with hepatitis C after 
February 2004.

The only other evidence of a nexus between the Veteran's current 
diagnosis of hepatitis C and his active military service is the 
Veteran's own statements.  This is not competent evidence of the 
alleged nexus since the Veteran does not have the medical 
expertise to render an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, 
as noted above, the Veteran's contentions are outweighed by the 
contemporaneous medical evidence of record which shows that the 
Veteran's current hepatitis C is not related to his active 
military service.

Nor does the reasonable doubt doctrine apply here.  When there is 
an approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102. Whatever the 
evidence for the first two requirements for service connection, 
the only competent nexus opinion in the record is against the 
claim.  When the evidence against the claim is much greater than 
that in favor, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is against 
the claim).


ORDER

New and material evidence has been presented, and the claim for 
service connection for a right shoulder disability is reopened.

New and material evidence has not been presented, and reopening 
of the claim for entitlement to service connection for a right 
ankle disability is denied.
New and material evidence has been presented, and the claim for 
service connection for obstructive sleep apnea is reopened.

Service connection for hepatitis C is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran has reported current right shoulder pain, which he 
claims started in 1990, during active military service.  The 
evidence also shows that the Veteran has been diagnosed as having 
a current right shoulder disability.  The Veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Contemporaneous evidence of an ongoing right shoulder disability 
in the years following service is not of record.  

An examination and opinion are needed to determine whether the 
Veteran's currently diagnosed right shoulder disability is 
related to service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that his current right shoulder 
disability is secondary to his service-connected left shoulder 
disability.  See March 2005 notice of disagreement and April 2006 
VA Form 9.  The Board is required to consider all issues, and 
theories of entitlement, raised by the appellant.  See Robinson 
v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).

As noted above, due to its inconclusive nature, the August 2008 
VA examiner's opinion is inadequate for evaluation purposes.  The 
Board also finds that although sufficient to reopen the Veteran's 
claim, the June 2007 opinion of T.M., the Veteran's private 
physician, is inadequate for evaluation purposes because his 
opinion was not sufficiently definitive to link the Veteran's 
obstructive sleep apnea to service.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim)

As such, the Board fins that VA has a duty to assist by seeking 
another medical opinion as to the etiology of the Veteran's 
current obstructive sleep apnea.  See 38 C.F.R. § 4.2 (2009).
A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examination in connection with the Veteran's 
service-connected left and right knee disabilities was conducted 
in August 2004.  The Veteran has submitted evidence, which 
indicates that his conditions have worsened since that time, and 
his representative argues that the current VA examination does 
not accurately reflect the severity of the Veteran's condition.  
See March 2005 notice of disagreement, April 2006 VA Form 9 and 
August 2010 Appellant's Brief.  

Given the amount of time that has elapsed since the last VA 
examination and the Veteran's claims of increased symptomatology, 
a new VA examination is warranted to determine the current 
severity of his left and right knee disabilities.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the etiology of any current 
right shoulder disability.  The examiner 
should review the claims folder and note 
such review in the examination report or 
an addendum.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current right 
shoulder disability is related to a 
disease or injury in service.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current right shoulder 
disability was caused or aggravated by the 
service connected left shoulder 
disability.

The examiner should provide a rationale 
for all opinions and conclusions 
expressed.  The examiner is advised that 
the Veteran is competent to report 
injuries and symptoms and that his reports 
must be considered in formulating the 
requested opinions.
The examiner is also advised that the 
absence of evidence in the service 
treatment records is an insufficient 
basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so and note what, if any, 
additional evidence would permit such an 
opinion to be made.  

2.  Afford the Veteran a VA pulmonary 
examination to determine the etiology of 
any current obstructive sleep apnea.  The 
examiner should review the claims folder 
and note such review in the examination 
report or an addendum.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that current 
obstructive sleep apnea is the result of 
injury or disease in active service.

The examiner should specifically address 
the Veteran's contention that his 
complaints of sleep problems and fatigue 
in service are evidence of him developing 
sleep apnea in service.

The examiner should provide a rationale 
for all opinions and conclusions 
expressed.  The examiner is advised that 
the Veteran is competent to report 
injuries as well as symptoms, and that his 
reports must be considered in formulating 
the requested opinion.  The examiner is 
also advised that the absence of evidence 
in the service treatment records is an 
insufficient basis, by itself, for a 
negative opinion.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so and note what, if any, 
additional evidence would permit such an 
opinion to be made.  

3.  Afford the Veteran a VA examination to 
evaluate the current severity of the left 
and right knee disabilities.  The examiner 
should review the claims folder and note 
such review in the examination report or 
addendum.

The examiner should report the ranges of 
left and right knee flexion and extension 
in degrees.  The examiner should determine 
whether the left and right knee 
disabilities are manifested by weakened 
movement, excess fatigability, 
incoordination, flare-ups or pain.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.  

If there is pain on motion for either knee, 
the examiner should report the point in the 
range of motion when the pain becomes 
apparent.

The examiner should also report whether 
there is instability or subluxation of 
either knee and express an opinion as to 
the severity of such instability or 
subluxation.

4.  The agency of original jurisdiction 
(AOJ) should review the examination report 
to insure that it contains the information 
and opinions requested in this remand.

5.  If any issue on appeal is not fully 
granted, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


